Title: To George Washington from Mrs. William Osborne, 7 June 1794
From: Osborne, Mrs. William
To: Washington, George


               
                  Respected Sir,
                  Philada June 7th 1794
               
               Since the death of my husband William Osburn, your late Servant, Certain circumstances have happened which make it necessary for me to address you; hoping your known Character for justice and equity will excuse the liberty I take, as I am a poor Widow, and in, (to me) a strange Country—Without farther intruding on your time, I shall briefly relate my situation.
               When I returned from Bushhill Hospital, I applied to your steward, (Mr Fraunces) and demanded from him, my husbands Cloaths; He promised to let me have them, but when I brought a person to carry them away, Mr Fraunces informed me, that he had received written Orders from you to detain them, for you had made him, (Mr Fraunces) a present of them—and likewise directed him to apply to a person, who had some property of my husbands, and stop the same.  Being much surprized at Mr Fraunces’s Conduct, and in great Distress, I applied to the Housekeeper, for some things to cover me from the inclemency of the weather, and she permitted me to take my husbands great coat, but with a promise, to let Fraunces know nothing of it—I found the Trunk which Contained his Cloaths, Books Papers &ca had been opened during his illness, and a number of things taken away, amongst the rest three pair of Silk Hose belonging to you, which last Articles I informed the Butler, previous to my going to Bushhill were in my husbands possession and that if I lived to return to Town I would leave in care of the Housekeeper—I took a few things out of the Trunk amongst which was a pair of Pistols—In some days after I asked Fraunces for my Husbands Kneebuckles, who abused me very much with
                  
                  bad language and said I stole your Pistols—This was the first time I had heard that the Pistols belonged to you—However Sir, on hearing that they were yours I immediately went & delivered them to Fraunc<es> who abused me with language worse than before—About two weeks ago I asked Mr Fraunces for my husbands Kneebuckles again, but was called by him Thief, Rogue and such other names, as are not Sir, proper to mention—Add to this, my husband’s Accompt book was taken from the Trunk with several other things of value to me.
               Mr Fraunces has said, that my husband was indebted to him in the sum of Fifty dollars, which I am certain Sir, is false. Mr Osburn agreed to give Mr Fraunces 3 dollars for a barrel of pickles, which, on my return from Bushhill he was for charging Six dollars for the same, but as we never had the Pickles, I am of the Opinion we had no right to pay Mr Fraunces for them—And this Sir, is all, and the only dealing that my husband ever had with Fraunces to my knowledge.
               My husband informed me previous to his death, that he had received One hundred Dollars from you, but indeed Sir, I know not what became of the same, as his death, and my being ill of the yellow fever prevented me from knowing what became of any property we had in possession, before, or at that time, but this I will venture to say, that Mr Fraunces’s Character for honesty and attention to you Sir, was not to be compared to William Osburne’s.
               I beg leave then to pray Sir, that as my husbands Cloaths and Trunk, were in the House, and in care of Mr Fraunces, you will please to notice the matter, and grant me such relief, as to your goodness may seem just, and you will confer a lasting obligation on a poor Widow, and your much distressed humble & obt Servant
               
                  <C.> Osborne
               
            